Case 1:15-cv-00382-HSO-JCG Document 337 Filed 01/15/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

DOUGLAS HANDSHOE

Vv.

SOUTHERN DIVISION

 

 

SOUTHERN DISTRICT OF MISSISSIPPI

FILED
JAN 15 2019

ARTHUR JOHNSTON

 

 

 

 

DEPUTY

 

 

CIVIL ACTION NO. 1:15cv382-HSO-JCG

VAUGHN PERRET, CHARLES LEARY &
DANIEL ABEL, D/B/A/ TROUT POINT
LODGE LTD OF NOVA SCOTIA & IN
THEIR INDIVIIDUAL CAPACITIES
PROGRESS MEDIA GROUP LIMITED,
MARILYN SMULDERS, & ASHOKA

MOTION TO CLARIFY OPINION AND ORDERS DISMISSING THE
LEARY 11 U.S.C. § 362(k) CLAIM (ECF # 293 AND 305)

Comes now Douglas Handshoe and requests the Court, pursuant to Rule

41(b) and this Court’s Inherent Authority clarify its Memorandum Opinion and

Order Granting in Part and Denying in Part Defendant/Counter-Claimant Charles

Leary’s [294] Motion for Partial Reconsideration for the reasons stated in the

accompanying Memorandum of Law which accompanies this Motion.

Respectfully submitted this 15" day of January,

2019, a

 

Plaintiff

Douglas Handshoe
Post Office Box 788
110 Hall Street
Wiggins, MS 39577
(601) 928-5380
earning04@gmail.com

 
Case 1:15-cv-00382-HSO-JCG Document 337 Filed 01/15/19 Page 2 of 2

CERTIFICATE OF SERVICE
I, Douglas Handshoe, hereby certify that on January 15, 2019 the foregoing
was sent for electronically filing by me via the Clerk of the Court using the ECF
system which sent notification to all counsel of record upon filing by the Clerk.
I, Douglas Handshoe, hereby certify that on January 15, 2019, I mailed the
foregoing to Charles Leary at 308 5th Ave E, Vancouver, BC V5T 1H4 Canada.

Respectfully submitted this 15" day of January, 2019,

i

Douglas Handshoe
Post Office Box 788
110 Hall Street
Wiggins, MS 39577
(601) 928-5380
earning04@gmail.com
